t c summary opinion united_states tax_court james l and barbara b purdy petitioners v commissioner of internal revenue respondent docket no 26679-08s filed date james l purdy and barbara s purdy pro_se matthew a houtsma for respondent kroupa judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court 1all section references are to the internal_revenue_code code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for the sole issue before this court is whether legal expenses_incurred by petitioner james purdy mr purdy are deductible as business_expenses on schedule c profit or loss from business or as unreimbursed employee business_expenses on schedule a itemized_deductions we find the legal fees are deductible as unreimbursed employee business_expenses on schedule a background some of the facts have been stipulated and are so found the stipulations of fact and settled issues and their accompanying exhibits are incorporated by this reference petitioners resided in montana at the time they filed the petition mr purdy is a financial adviser mr purdy began his career at d a davidson company d a davidson a regional financial consulting firm mr purdy was the top-producing broker for d a davidson establishing a substantial number of clients with assets worth approximately dollar_figure million mr purdy’s success led to a job offer from top-tier financial firm merrill lynch merrill mr purdy left d a davidson to work for merrill in julie mchenry ms mchenry joined mr purdy in his move to merrill ms mchenry had worked as an administrative assistant to mr purdy while at d a davidson though she had also assisted other brokers at the firm ms mchenry accepted a registered client associate position at merrill shortly after passing her series seven stockbroker examination ms mchenry never acted as a financial adviser at either d a davidson or merrill mr purdy and merrill entered into two different agreements both of which explicitly referred to his employment with merrill merrill provided mr purdy health and life_insurance as well as a k retirement_plan and withheld federal state and fica_taxes from his pay merrill paid him a salary and issued forms w-2 wage and tax statement to him for and mr purdy reported the wages from merrill and never filed a schedule c nor paid self-employment taxes related to his income from merrill in addition mr purdy claimed unreimbursed employee business_expenses on returns for the three years before the year at issue as a financial adviser for merrill merrill consistently treated mr purdy as an employee merrill provided him office space furniture clerical staff training and computer systems merrill had the right to review and conduct performance evaluations of mr purdy’s work merrill also retained the right to fire mr purdy mr purdy had a merrill email account and was featured on the company’s web site mr purdy held himself out to others as employed by merrill and used the company’s name to market himself to clients ms mchenry received benefits similar to mr purdy’s both d a davidson and merrill paid her wages and treated her as an employee ms mchenry received a salary that included a certain percentage of commissions from mr purdy and other brokers merrill and d a davidson also retained the right to fire her mr purdy became disenchanted with merrill after working for the firm for three years mr purdy claimed merrill failed to provide him with the fees and facilities promised in the initial employment agreement mr purdy hired an attorney and filed a personal claim for arbitration against merrill with the national association of securities dealers inc nasd dispute resolution group the claim alleged merrill had fraudulently induced mr purdy to leave his employment with d a davidson merrill subsequently fired mr purdy and ms mchenry mr purdy then filed another arbitration claim against merrill asserting wrongful termination and retaliatory discharge nasd awarded mr purdy dollar_figure for the first claim and dismissed his second claim merrill issued a w-2 for this payment and mr purdy reported the entire award as wages on petitioners’ income_tax return for mr purdy paid dollar_figure of this amount to his attorney during after being terminated from merrill mr purdy and ms mchenry established purdy-mchenry investments llp pmi a partnership providing financial advisory services mr purdy and ms mchenry signed a formal partnership_agreement and filed a partnership return on behalf of pmi mr purdy had not filed a tax_return or any partnership before pmi’s inception in petitioners deducted dollar_figure in legal expenses_incurred from mr purdy’s claim against merrill and reported only dollar_figure in gross_receipts on schedule c of their return for the gross_receipts represent interest_paid on the merrill award respondent disallowed the legal expenses deducted on schedule c but allowed a deduction on schedule a for unreimbursed employee business_expenses subject_to the percent of adjusted_gross_income floor under sec_67 petitioners timely filed a petition contesting the deficiency_notice discussion we must determine whether the legal fees mr purdy paid to successfully sue his former employer are deductible in full as ordinary and necessary business_expenses or whether they are deductible as unreimbursed employee business_expenses on schedule 2had the payment been made after date the effective date of sec_62 the payment might be deductible from gross_income in computing adjusted_gross_income a schedule a expenses are subject_to the percent of adjusted_gross_income floor and the alternative_minimum_tax sec_67 we begin with the burden_of_proof the commissioner’s determinations are generally presumed correct and the taxpayer bears the burden of proving otherwise rule a sec_7491 shifts the burden_of_proof to the commissioner in certain situations petitioners do not argue that the burden_of_proof shifts to respondent under sec_7491 and have not shown that the threshold requirements of sec_7491 were met in any event we decide the issues involving whether petitioners may deduct the legal expenses as business_expenses on schedule c on a preponderance_of_the_evidence standard and the burden_of_proof does not affect the outcome we now focus on the deductibility of legal expenses taxpayers may deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 legal expenses paid as ordinary and necessary expenses may be deductible on schedule c when the matter generating the expense arises from or is proximately related to a business activity other than employment test v commissioner tcmemo_2000_362 affd 49_fedappx_96 9th cir see 8_tc_130 a taxpayer generally must report on schedule a legal expenses attributable to the taxpayer’s service as an employee sec_62 102_tc_465 vacated on other grounds 84_f3d_433 5th cir 91_tc_352 test v commissioner supra the question becomes whether mr purdy was an employee of merrill mr purdy contends that he was never an employee of merrill instead mr purdy claims that he deducted the fees on schedule c because they resulted from a partnership with ms mchenry respondent counters that mr purdy was an employee at merrill and that no partnership existed between mr purdy and ms mchenry during mr purdy’s employment at merrill we now look to whether mr purdy was an employee whether an employer-employee relationship exists is a factual question determined by common_law principles 503_us_318 weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir the court considers the degree of control exercised by the principal over the details of the work which party invests in the facilities used in the work the opportunity of the individual for profit and loss whether the principal has the right to discharge the individual whether the work is part of the principal’s regular business the permanency of the relationship and the relationship the parties believe they are creating 862_f2d_751 9th cir affg 89_tc_225 shelley v commissioner tcmemo_1994_432 we apply these factors to the facts of this case merrill had the right to review mr purdy’s work as well as the right to forbid mr purdy from conducting any outside business without prior approval merrill also retained the right to discharge mr purdy and in fact did so merrill invested in the facilities in which mr purdy worked as well as purchased furniture and office supplies for mr purdy’s use mr purdy held himself out as an employee of merrill and was featured on the company’s web site the financial advising work mr purdy conducted was part of merrill’s regular business in addition the parties treated mr purdy as an employee the two agreements mr purdy signed consistently mentioned his employment with merrill merrill paid mr purdy a salary withheld federal and state taxes and issued mr purdy a w-2 every year mr purdy received benefits of the kinds an employee would receive including health insurance and a retirement_plan mr purdy reported the wages he earned as an employee consistently each year he was working at merrill and even reported the settlement award as wages despite having been fired at no time did he report any self-employment_income from merrill moreover he claimed unreimbursed employee business_expenses while he was working at merrill mr purdy’s tax returns during his tenure at merrill never included a schedule c related to his financial adviser activities and instead included his expenses related to his advising as unreimbursed employee business_expenses further ms mchenry testified that she and mr purdy were both employees of merrill accordingly we find and the record establishes that mr purdy was an employee of merrill moreover we are unconvinced that any partnership existed between mr purdy and ms mchenry petitioners argue that a partnership existed because of the fee- and commission-splitting arrangement between mr purdy and ms mchenry we are not persuaded both mr purdy and ms mchenry still received a salary from merrill and ms mchenry also received commissions from other financial advisers mr purdy and ms mchenry did not file a partnership return until after they had been fired from merrill the two agreements mr purdy signed with merrill did not mention any partnership and ms mchenry was not a party to either agreement further mr purdy made no mention of a partnership in his claim for fraudulent inducement nor in his claim for wrongful termination mr purdy cannot now claim that he was involved in a partnership so that he may deduct the legal expenses in full rather than as a percentage of adjusted_gross_income see estate of 268_f3d_553 8th cir affg tcmemo_2000_355 we find that mr purdy was not involved in a partnership with ms mchenry while he worked at merrill we find that mr purdy brought his claim as an employee of merrill and not in any trade_or_business other than his employment or in a partnership with ms mchenry accordingly we find that mr purdy incurred these legal fees as an employee not as an independent_contractor sole_proprietor or partner we therefore sustain respondent’s determination that the legal fees are deductible as unreimbursed employee business_expenses on schedule a we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
